In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-03-00007-CR

______________________________



BRYAN KEITH BROWNFIELD, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 177th Judicial District Court

Harris County, Texas

Trial Court No. 912414







Before Morriss, C.J., Ross and Carter, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Bryan Keith Brownfield entered a plea of guilty and was convicted of the offense of
possession of one or more grams but less than four grams of cocaine.  Under the negotiated plea
agreement, the trial court assessed Brownfield's punishment at imprisonment for three years.
	A defendant with the benefit of a negotiated plea agreement is barred from appealing errors
unless the defendant specifically states in the notice of appeal:  a jurisdictional defect; the issue was
raised by written motion and ruled on before trial; or that the defendant has permission from the trial
court to appeal the issue. See Tex. R. App. P. 25.2(b)(3).  When an appellant fails to comply with the
extra-notice requirements of Rule 25.2(b), courts of appeals lack jurisdiction.  Cooper v. State, 45
S.W.3d 77, 78, 83 (Tex. Crim. App. 2001). 
	Brownfield's general notice of appeal does not state:  the appeal is for a jurisdictional defect; 
the substance of the appeal was raised by written motion and ruled on before trial; or the trial court
granted permission to appeal.  This Court, therefore, is without jurisdiction.  See Tex. R. App. P.
25.2(b)(3); Whitt v. State, 45 S.W.3d 274, 275 (Tex. App.-Austin 2001, no pet.); Scott v. State, 995
S.W.2d 325, 326 (Tex. App.-Houston [1st Dist.] 1999, no pet.); Trollinger v. State, 987 S.W.2d 166,
167 (Tex. App.-Dallas 1999, no pet.).

	The appeal is dismissed for want of jurisdiction. 
 

						Jack Carter
						Justice

Date Submitted:	February 24, 2003
Date Decided:		February 25, 2003

Do Not Publish